Citation Nr: 1820139	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether an overpayment of compensation benefits in the amount of $3,023 was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found that an overpayment in the amount of $3,023 had been created due to additional benefit payments made for dependents between November 1, 2010 and May 1, 2013 for which he was not entitled.  Jurisdiction subsequently transferred to the RO in Roanoke, Virginia.

In August 2016, the Veteran presented testimony at a hearing held at the Board's Central Office location in Washington, DC before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

During the pendency of this appeal, the Veteran filed a claim for entitlement to waiver of debt caused by overpayment of additional compensation benefits for dependents in the amount of $ 3,023.  In March 2016, the Veteran submitted a Notice of Disagreement (NOD) with respect to this issue.  The filing of a NOD places a claim in appellate status; therefore, in the event an appropriate claim for substitution is filed, a Statement of the Case regarding this issue should be provided.  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).



FINDING OF FACT

Prior to a promulgation of a decision by the Board, VA was informed that the Veteran had died.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).  But see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. §§  7104(a) (2012); 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the Agency of Original Jurisdiction (the VA office listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


